Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 29 December 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        My dear Sir

                            Head Quarters Newburgh December 29th 1782
                        
                        It is with infinite satisfaction I embrace the earliest opportunity of sending to Philadelphia the Cannon
                            which Congress were pleased to present to your Excellency in testimony of their Sense of the illustrious part you bore in
                            the capture of the British Army under Lord Cornwallis at York in Virginia.
                        The Carriages will follow by another Conveyance; but as they were not quite ready, I could not resist the
                            pleasure, on that account, of forwarding these Pieces to Your Excellency previous to your departure, in hopes the
                            Inscriptions and Devices as well as the Execution may be agreeable to your Wishes. With Sentiments of perfect respect and
                            Esteem I have the honor to be—Sir Yr Excellencys Most Obedt Servt
                        
                            Go: Washington
                        
                    